DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 23, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on June 23, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 112 and 101 rejections set forth in the last office action have been withdrawn.

Claim Rejections - 35 USC § 112
The 35 USC 112 rejection set forth in the most recent office action mailed on March 25, 2021 has been withdrawn in light of the amendment filed on June 23, 2021.

Claim Rejections - 35 USC § 101
The amendment filed on June 23, 2021with respect to claims 1-20 includes addition elements that is integrated into a practically applicant that render claims 1-20 eligible under 35 USC 101.


Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in locally caching datasets comprising database objects and fields from a transaction updatable system based on a global dataflow build specification. At least one database object and field are extracted from the transaction updatable system. The at least one database object and field are updated in the transaction updatable system after locally caching the datasets. The locally cached datasets are updated with the at least one database object and field. Databases are built based on the locally cached datasets. None of the cited references singular and any order combination allows computational latency caused by the coupled Extract Load and Ttansform (ELT) processes to eliminate because multiple OLAP dataflow jobs are processed by a decoupled global extraction job that makes proactively and locally available, the data and data incrementals, required to periodically build and rebuild the multiple analytic databases. The overall efficiency is improved because the OLTP transaction updatable system is not redundantly accessed for the same object data. These claimed features render claims 1-20 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 3, 2021